PER CURIAM.
We reverse the final judgment entered against Darcy Penichet, which arose from an order imposing sanctions against Peni-chet for failure to post a bond.
This case arose from a 2002 settlement agreement. The agreement required that a bond be posted upon the breach of certain conditions. The agreement also provided the remedy upon the failure to post a bond — a default final judgment was to be entered against a corporation that was a party to the settlement agreement. The circuit court’s final judgment against Peni-chet exceeds the remedy that the parties bargained for in the settlement agreement.

Reversed and remanded.

WARNER, GROSS and HAZOURI, JJ., concur.